Citation Nr: 0118632	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  94-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to an increased rating for residuals of skull 
fracture including post-traumatic headaches, currently rated 
as 10 percent disabling.

4.  Evaluation of bilateral plantar warts, currently rated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1959 to February 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, recharacterized the 
veteran's skull fracture residuals as skull fracture 
residuals including post-traumatic headaches and assigned a 
10 percent rating for that disability; established service 
connection for bilateral plantar warts and assigned a 10 
percent rating for that disability; established service 
connection for low back strain and assigned a noncompensable 
rating for that disability; denied an increased rating for 
left ear hearing loss; and denied service connection for both 
a skin disorder characterized as solar keratosis and a 
bilateral leg disorder characterized as cramps.  The veteran 
appealed these issues to the Board.

In an October 1996 decision, the Board granted an evaluation 
of 20 percent for service-connected low back disorder and 
denied an increased rating for left ear hearing loss.  The 
other issues were remanded for further development.  


FINDINGS OF FACT

1.  The veteran currently has solar keratosis and tinea pedis 
with nail involvement which are not etiologically related to 
service; there is no other currently diagnosed skin disorder 
except plantar warts.

2.  The veteran was diagnosed post-service as having 
bilateral arteriosclerotic peripheral vascular disease of the 
legs.  This disability is not etiologically related to 
service; there is no currently diagnosed underlying pathology 
causing cramping of the legs, bilaterally.

3.  The veteran's skull fracture residuals do not include a 
diagnosis of multi-infarct dementia or neurological deficits 
associated with brain trauma; his associated post-traumatic 
headaches are rated at the maximum evaluation for this 
disorder. 

4.  The veteran's bilateral plantar warts have been 
productive of tender wart lesions on both feet which are the 
equivalent of moderate foot disability on each foot; 
moderately severe disability of either foot has not been 
shown. 


CONCLUSIONS OF LAW

1.  A skin disorder to include solar keratosis and tinea 
pedis with nail involvement, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

2.  A bilateral leg disorder to include arteriosclerotic 
peripheral vascular disease of the legs was not incurred in 
or aggravated by service and may not be presumed to be 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2000).  

3.  Skull fracture residuals including post-traumatic 
headaches are no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4,124a, 4.130, 
Part 4, Diagnostic Code 9304 (2000).  

4.  A 10 percent rating for plantar warts of the right foot 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.118, Part 4, Diagnostic Code 5284 (2000).  

5.  A 10 percent rating for plantar warts of the left foot is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Part 4, Diagnostic Code 5284 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the April 1993 rating 
decision, the March 1994 statement of the case, the October 
1996 Board decision, and the May 2000 supplemental statement 
of the case of the reasons and bases for the denial of the 
veteran's claims.  The Board concludes the discussions in the 
rating decision, statement of the case, Board decision, and 
supplemental statement of the case, sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  The duty to inform has been met. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  As noted, in October 1996, the Board remanded this 
case for further action which was accomplished.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  In addition, he has been examined by VA.  The 
veteran was requested by VA to submit the names and addresses 
of all treatment providers since service, but he did not do 
so.  While VA has a duty to assist veteran in the development 
of his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  





Background

A review of the service medical records shows that in July 
1959, the veteran was treated for an infection on his left 
heel.  Thereafter, he was treated for a rash/fungus on both 
feet.  In November 1959, the veteran complained of having a 
painful left foot with swelling and tenderness in the dorsal 
metatarsal area.  In January 1960, he was treated for 
callouses on the sole of his left foot.  In June 1960, the 
veteran was diagnosed as having a plantar wart on the ball of 
the left foot as well as having a foot fungus.  He was 
treated for the plantar wart again in October 1960.  In June 
1961, he was treated for a rash of a eczematoid type on both 
feet.  

In November 1962, two lipomas were noted in the lateral chest 
region.  No treatment was indicated.  The veteran requested 
removal thereof.  A February 1963 examination revealed a 
small benign lipoma.  A lipoma was excised in April 1963.  

In November 1963, the veteran was treated for plantar warts.  

In December 1963, the veteran suffered a basilar skull 
fracture which resulted in audiological problems as well as 
dizziness.  

In March 1965, two small lipomas were noted to be located on 
the left side of the back.  Both were excised.  

In March 1972, the veteran was treated for a plantar corn on 
the left 2nd metatarsal head.  In January 1973, it was noted 
that the veteran's plantar callouses were almost gone.  A 
corn was noted on the left 5th toe.  

In May 1976, the veteran was treated for a pulled ligament in 
the right upper leg.  X-rays were negative.  The veteran was 
placed on restricted duty.  Also, that same month, the 
veteran was treated for the possible early stages of myositis 
ossicans of the left anterior thigh.  X-rays were negative.  

Another lipoma on the veteran's back was noted in October 
1976.  In November 1976, it was excised.  In February 1977, 
another lipoma was noted.  The veteran separated from service 
in February 1979.  

In an April 1979 rating decision, in pertinent part, service 
connection was granted for residuals of skull fracture and a 
noncompensable rating was assigned effective March 1, 1979.  
A separate grant of service connection was granted for left 
ear hearing loss.  

In June 1991, claims, in pertinent part, for the following 
were received: service connection for headaches as secondary 
to skull fracture; service connection for a skin rash; 
service connection for feet disability; and service 
connection for leg cramps.  The veteran asserted that he had 
frequent and excruciating headaches causing him to feel dizzy 
and faint and which were not relieved by aspirin.  The 
veteran reported that he could not remain in the sun for 
longer than one hour since his arms would break out in sores 
and a rash.  He related that this skin problem began after he 
had been stationed in Vietnam.  The veteran contended that he 
also began having problems with his feet during service and 
that he had worn special shoes to accommodate those problems.  
The veteran additionally asserted that he had severe leg 
cramping upon walking.  

In March 1992, the veteran was afforded VA dermatological and 
orthopedic evaluations.  At that time, he veteran reported, 
in pertinent part, that he had a history of sun rash, 
bilateral foot problems, and leg cramps.  The veteran's 
history of the inservice brain concussion was noted.  The 
veteran described having had a sun rash on multiple occasions 
during service.  The veteran also reported that he had had 
multiple lesions on his arm which the examiner indicated were 
suggestive of solar keratosis.  The veteran related that he 
had lumps/callouses on the balls of his feet.  The veteran 
further indicated that he had had leg cramps which began in 
the 1970's and were mostly associated with exertion and 
driving long distances.  

Physical examination of the skin revealed that the skin was 
atrophic and showed delicate wrinkling, brown macules, and 
small white keratotic patches measuring 2 to 4 millimeters in 
size and which were partly surrounded by a narrow 
erythematosis zone with no definite induration.  
Musculoskeletal examination revealed that deep tendon 
reflexes were 2+ and arterial pulses were 2+.  There was no 
atrophy, weakness, fasciculation or sensory loss. There were 
equal lengths to the extremities and equal circumference of 
the thighs and calves at corresponding levels.  Kernig's test 
was negative.  Examination of the feet revealed three plantar 
warts that were approximately 2 to 2 and 1/2 centimeters in 
diameter and which were tender to palpation.  The pertinent 
diagnoses were solar keratosis bilateral plantar warts; and 
leg cramps of unknown etiology, probably related to muscle 
spasm.  

In March 1992, the veteran was also afforded a mental and 
neurological evaluation.  At that time, the veteran reported 
his inservice concussion injury.  He related that he 
currently had headaches occurring at the back of the neck and 
on the side of the head which varied in severity.  The 
veteran related that he had 3 to 4 mild headaches per week.  
He maintained that he had severe ones about 10 times were 
year for which he would take time off work.  Otherwise, the 
veteran related that his headaches resolved within 2 to 3 
hours.  The veteran reported that he worked at night and had 
had difficulty sleeping during the day.  Examination revealed 
that there was no Romberg, there was a slight tremor to his 
extended fingers, and his palms were firm and dry.  
Coordination tests were done promptly and accurately.  
Cranial nerves were normal.  There were no reflex, sensory, 
or motor abnormalities.  The diagnosis was post-traumatic 
headaches.  The veteran was not diagnosed as having a 
psychiatric impairment.  

In an April 1993 rating decision, the RO, in pertinent part, 
recharacterized the veteran's skull fracture residuals as 
skull fracture residuals including post-traumatic headaches 
and assigned a 10 percent rating for that disability; 
established service connection for bilateral plantar warts 
and assigned a 10 percent rating for that disability; and 
denied service connection for both a skin disorder 
characterized as solar keratosis and a bilateral leg disorder 
characterized as cramps.  

Thereafter, in pertinent part, the veteran appealed the 
issues of service connection for a skin disorder and for a 
bilateral leg disorder; an increased rating for residuals of 
skull fracture including post-traumatic headaches; and an 
evaluation of bilateral plantar warts, currently rated as 10 
percent disabling.

The veteran asserted that his headaches were not relieved by 
aspirin and caused loss of sleep and anxiety and time from 
work; that his plantar warts were not relieved by orthotics 
and that each foot should be separately rated; that his skin 
disorder had been present since Vietnam; and that his leg 
cramping began after his return from Vietnam.  

Thereafter, the veteran's VA treatment records were received 
which were dated from 1980 to 1996.  In March 1981, a lipoma 
was noted on the veteran's right flank.  In July 1982, a 
lipoma was noted on the left side of the back.  It was 
excised.  In August 1984, the veteran was treated for right 
thigh pain which was diagnosed as most likely a muscle strain 
without chronic peripheral vascular disease and doubtful that 
it was thrombophlebitis or acute vascular insufficiency.  
Further testing revealed that the veteran had 
arteriosclerotic peripheral vascular disease of the legs, 
bilaterally.  In February 1986, the veteran was diagnosed as 
having solar keratosis lesion of the chest and forearm.  In 
September 1989, the veteran was treated for pruritus.  In 
October 1991, a biopsy was performed on a growth on the 
veteran's arm.  The biopsy revealed actinic keratosis.  The 
recent records showed that the veteran was treated for 
plantar warts as well as corns on his feet in the 1990's.  In 
order to provide relief, the veteran underwent removal 
thereof, both chryosurgically and with the scalpel, but they 
recurred.  They were noted to be painful to touch and upon 
walking.  The veteran was given orthotics.  The veteran was 
also treated for tinea pedis and dystrophic nails.  

In addition, the veteran's employment records relative to his 
leave requests were received which did not show extensive 
absences from work.  Moreover, the records did not reveal 
that the veteran lost time from work due to headaches.





Analysis

1.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arteriosclerosis and/or cardiovascular-
renal disease, if manifested to a compensable degree with one 
year following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

In addition, where a wartime combat veteran alleges he 
suffers disability due to an injury incurred in service, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, although the veteran served in wartime, the record does 
not show nor does he assert that he served in combat.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

With regard to the merits of the claim, the veteran asserts 
that he currently has bilateral leg and skin disabilities 
which are related to service.  The veteran maintains that he 
began having leg cramping and circulatory problems when he 
returned from Vietnam.  The veteran also maintains that he 
began having skin problems in Vietnam.  He asserts that his 
arms break out in a rash and sores and that he cannot go 
outside in sunny weather without long sleeves.  The Board 
notes that the veteran is not qualified to make medical 
conclusions, therefore, his statements regarding medical 
diagnoses and causation are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


A. Skin Disability

A review of the service medical records shows that the 
veteran was treated for recurrent lipomas during service 
located in the chest and back areas.  He was also treated for 
rashes and fungus on his feet.  Following service, the 
veteran underwent excision of lipomas in the early 1980's.  
However thereafter, the medical evidence does not show the 
presence of any further recurrent lipomas and the current 
medical evidence shows that the veteran does not currently 
have any lipomas.  

During the 1980's, the veteran was also diagnosed as having 
solar keratosis and pruritus.  In October 1991, he was 
diagnosed as having actinic keratosis.  Also, in the 1990's, 
the veteran was treated for tinea pedis with nail 
involvement.  Current VA dermatological evaluation shows that 
the veteran has solar keratosis.  However, the veteran was 
not diagnosed as having any of these skin disorders during 
service nor is there competent medical evidence of record 
establishing that any of these skin disorders is related to 
the veteran's service in any way.  

Thus, when all the evidence is taken into account, the Board 
must find that the veteran's current skin disorders, solar 
keratosis as well as tinea pedis with nail involvement, 
developed independently of service or any occurrence or 
problem therein.  The veteran was first diagnosed as having 
these skin disorders many years after service discharge.  
There is simply no medical evidence showing that current skin 
disorders are in any way related to service.  The Board duly 
acknowledges the veteran's contention that his current skin 
disorders began during his service in Vietnam, but the Board 
is not persuaded by his arguments as the Board cannot ignore 
the documentary record which shows no evidence of solar 
keratosis and/or tinea pedis with nail involvement for many 
years after service.  As such, the veteran's contentions are 
not supported by the record.  Likewise, there is no competent 
medical evidence showing that the veteran currently has any 
other skin disorder.  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, the 
veteran does not a valid claim as to any other skin disorder 
at this time.  

Accordingly, the Board finds that since solar keratosis and 
tinea pedis with nail involvement were not diagnosed during 
service or for many years thereafter, neither chronicity in 
service nor continuity of symptomatology after service as to 
either disability is shown.  38 C.F.R. § 3.303(b).  

Thus, the Board finds that currently diagnosed solar 
keratosis and tinea pedis with nail involvement are not 
related to service.  As such, the Board concludes that 
entitlement to service connection for solar keratosis and 
tinea pedis with nail involvement is not warranted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  


B.  Bilateral Leg Disability

A review of the service medical records shows that in May 
1976, the veteran was treated for a pulled ligament in the 
right upper leg.  X-rays were negative.  Also, that same 
month, the veteran was treated for the possible early stages 
of myositis ossicans of the left anterior thigh.  X-rays were 
negative.  

Following service discharge, in 1984, the veteran was 
diagnosed as having arteriosclerotic peripheral vascular 
disease of the legs, bilaterally.  However, there is no 
competent medical evidence establishing that this disorder is 
related to service.  

Currently VA examination revealed that the veteran had 
reported muscle cramping of the legs, but the etiology was 
unknown and the cramping was noted to be probably related to 
muscle spasm.  No underlying disease pathology was shown.

Thus, when all the evidence is taken into account, the Board 
must find that the although the veteran was diagnosed after 
service as having arteriosclerotic peripheral vascular 
disease of the legs, bilaterally, this disability developed 
independently of service or any occurrence or problem 
therein.  The veteran was first diagnosed as having this 
disability over five years after service discharge.  There is 
simply no medical evidence showing that this disability is in 
any way related to service.  Likewise, although the veteran 
reports current leg cramping, the current VA examination 
revealed that this was probably due to muscle spasm and was 
not related by the examiner to service.  

The Board duly acknowledges the veteran's contention that he 
has a current bilateral leg disorder which is related to his 
Vietnam service, but the Board is not persuaded by his 
arguments as the Board cannot ignore the documentary record 
which shows that the veteran was treated on one occasion for 
a pulled ligament in the right leg during service with no 
reported residuals thereof, and was treated on one occasion 
during service for the possible early stages of myositis 
ossicans of the left anterior thigh, a diagnosis which was 
never confirmed.  In light of the foregoing, the Board finds 
that the veteran's contentions are not supported by the 
record. 

Accordingly, the Board finds that the service medical records 
do not show a chronic bilateral leg disability during 
service.  The post-service records do not show continuity of 
symptomatology for a chronic bilateral leg disability since 
separation from service.  The veteran's post-service 
diagnosis of bilateral arteriosclerotic peripheral vascular 
disease of the legs was not manifest during service or within 
1 year of separation and has not been related to service by 
competent opinion.  There is no other current diagnosis of 
underlying disease pathology for the veteran's reported leg 
cramping.  Therefore, the Board finds that neither chronicity 
in service nor continuity of symptomatology after service is 
shown.  38 C.F.R. § 3.303(b).  

Thus, the Board finds that currently diagnosed solar 
keratosis is not related to service.  As such, the Board 
concludes that entitlement to service connection for solar 
keratosis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  


2.  Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  


A.  Residuals of Skull Fracture
Including Post-Traumatic Headaches

The veteran is rated under Diagnostic Code 9304.  The Board 
has considered all relevant diagnostic codes in the VA's 
Schedule for Rating Disabilities.  

Purely neurological disabilities (such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc.) 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints (such as headache, dizziness, 
insomnia, etc.) recognized as symptomatic of brain trauma 
will be evaluated as 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Code 8045.

In this case, there is no medical evidence that the veteran 
has of a diagnosis of multi-infarct dementia or neurological 
deficits associated with brain trauma.  He has no diagnosed 
psychiatric impairment.  Accordingly, a higher rating under 
Diagnostic Code 9304 may not be assigned.  

The Board has considered an analogous rating under Diagnostic 
Code 8100, which governs ratings for migraine headaches.  
This diagnostic code provides that, where evidence 
establishes that the claimant experiences "characteristic 
prostrating" attacks on average of one attack in two months 
over the last several months, a 10 percent rating is 
warranted.  Where such attacks occur on an average of once a 
month over last several months, a 30 percent rating is 
warranted, and where there are very frequent completely 
prostrating and prolonged attacks productive of "severe" 
economic inadaptability, a 50 percent rating is warranted. 

In this case, however, the veteran does not have a diagnosis 
of migraine headaches.  Even if the Board did consider an 
analogous rating, the current evidence shows that the veteran 
has debilitating headaches on the average of 10 times a year, 
which is, approximately, less than one per month.  These 
severe headaches cannot be relieved by over-the-counter 
medication.  The veteran reported to the VA examiner that he 
did have headaches more frequently, but they were mild and 
can be relieved by over-the-counter medication.  Thus, in 
sum, the types of headaches contemplated under Diagnostic 
Code 8100 do not occur with such frequency for the veteran to 
be entitled to a higher 30 percent rating under that code.  
Therefore, even if an analogous rating was considered, there 
is no basis for a higher rating.  

In addition, the veteran's employment records do not reveal 
that the veteran lost time from work due to headaches.

Accordingly, the Board concludes that the veteran's skull 
fracture residuals including post-traumatic headaches are no 
more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4,124a, 4.130, Part 4, Diagnostic Code 
9304.  


B.  Bilateral Plantar Warts

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
disability has not significantly changed and that a uniform 
rating is appropriate.

The veteran has been rated as 10 percent disabling under 
Diagnostic Code 5284 which governs ratings for other foot 
injuries.  The veteran's representative contends that the 
veteran should be assigned a separate rating for each foot 
under this code.  The Board has considered all relevant 
diagnostic codes in the VA's Schedule for Rating 
Disabilities.  

The rating schedule provides that under Diagnostic Code 5284, 
moderate foot injury is rated as 10 percent disabling; 
moderately severe foot injury is rated as 20 percent 
disabling; and severe foot injury is rated as 30 percent 
disabling.  Actual loss of use of the foot is rated as 40 
percent disabling.  This diagnostic code rates unilateral 
involvement.  

The exact reasoning for granting the 10 percent evaluation 
under this diagnostic code is no known.  The rating decision 
does indicate that the veteran uses metatarsal bars, or other 
orthotic, that there are three lesions per foot and that 
these lesions are tender.  The RO equated these findings to 
moderate foot disability.  Since each foot is separately 
rated under this code and there are manifestations that 
include tender lesions, the Board finds that a separate 
rating of 10 percent is warranted for each foot.  In 
addition, in light of the medical evidence, the Board finds 
that the level of severity of the veteran's service-connected 
plantar warts has been 10 percent disabling, for each foot, 
since the effective date of service connection.  However, the 
Board further finds that moderately severe disability of 
either foot has not been shown so as to warrant higher 20 
percent ratings for each foot.  As previously noted, the 
veteran essentially has tender warts, but he does not have 
further foot disability. 

Therefore, a 10 percent rating for plantar warts of the right 
foot is warranted and a 10 percent rating for plantar warts 
of the left foot is also warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Part 4, Diagnostic 
Code 5284 (2000).  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the preponderance of the evidence is against the 
veteran's claims.


ORDER

Service connection for a skin disorder to include solar 
keratosis is denied.  

Service connection for a bilateral leg disorder to include 
arteriosclerotic peripheral vascular disease of the legs is 
denied. 

A rating in excess of 10 percent for skull fracture residuals 
including post-traumatic headaches is not warranted.  

A 10 percent for plantar warts of the right foot has been 
warranted since the effective date of service connection. 


A 10 percent for plantar warts of the left foot has been 
warranted since the effective date of service connection. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

